United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., (a.k.a. C.A.), Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINSTRATION MEDICAL
CENTER, Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1306
Issued: September 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2007 appellant filed a timely appeal from December 22, 2006 and April 5,
2007 merit decisions of the Office of Workers’ Compensation Programs denying his emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an emotional condition in
the performance of duty.
FACTUAL HISTORY
On December 23, 2004 appellant, then a 51-year-old program support assistant, filed an
occupational disease claim alleging that he sustained stress and depression due to an excessive
workload and lack of supervisory support. He stopped work on November 16, 2004.

In a statement dated November 23, 2004, appellant noted that he began working in his
position in December 2002. His position required “an enormous amount of work and attention to
detail.” Appellant stated:
“Many times on this job you were forced to work late evenings and come in on
the weekends to maintain or catch up with the work. During the work shift, you
were pressured to meet the needs of the patients, in getting their information
copied from their medical record files. In the midst of this, there were telephone
calls for requests, incoming faxed requests, incoming regular mail requests and
emergency phone consents. In addition to that, you have patients walking in the
office to request their records. Many times while I was engaged in these activities
I continued to be troubled by headaches, anxiety and deep stress. During the past
23 months I applied for other jobs, meeting all of the qualifications and the
interview process, but did not receive a job offer.”
Susan M. Smith, a supervisor, twice notified appellant that he made multiple mistakes,
including failing to assist patients and maintain confidentiality. Appellant asserted that
management did not counsel him at the time of the alleged incidents and that he felt he was
discriminated against based on race.
On March 4, 2005 the employing establishment controverted appellant’s claim. The
employing establishment submitted numerous reports of contact describing complaints.1 On
May 8, 2003 appellant received a proposed suspension for seven days for failing to maintain
patient confidentiality and causing a processing delay. The employing establishment reduced the
proposed suspension to a letter of alternative discipline. On October 22, 2004 appellant received
a proposed 14-day suspension for making inappropriate comments, failing to follow instructions
and failing to maintain confidentiality.
In a statement dated January 12, 2005, Ms. Smith related that she did not instruct
appellant to work on weekends and evenings. She stated: “I came into the office on August 1,
2004 and found [appellant] working at his desk. I told him that he had no prior authorization to
be in the building working. [Appellant] was to stop what he was doing and leave.” Ms. Smith
asserted that appellant worked a total of eight hours overtime in 2003. She confirmed that the
position was “very busy and does require that the employee pay attention to detail. The
employee is expected to display responsibility for the type of work that is accomplished.”
Ms. Smith disagreed with appellant’s allegation of racial bias. She noted that he began using
leave after he received the proposed 14-day suspension.
On October 13, 2005 the Office requested additional factual and medical information
from appellant in support of his claim.
By decision dated November 15, 2005, the Office denied his claim on the grounds that he
did not establish an emotional condition in the performance of duty. The Office found that
appellant had not established any compensable employment factors.

1

The names on the majority of the reports of contact have been redacted.

2

In a statement dated November 4, 2005, received by the Office on January 20, 2006,
appellant requested reconsideration of his claim. He related that after working two months in his
current position he began experiencing tension headaches due to the pressure of the job and
frustration from not being able to “catch up and keep up with the work.” Appellant maintained
that Helen Cross, a coworker, could verify that he had to work late and on Sundays. After
Ms. Smith told him that he could not work on Sunday, he “became more frustrated and
depressed.” He was unable to obtain another position which worsened his depression. Appellant
stated:
“My depression and tension became more dramatic when I kept trying to do a
good job but kept making errors. I had to meet deadlines on a daily basis because
people needed their records for court cases and disability claims…. Many times
people would walk in demanding to have large files of paper charts of medical
notes copied by the next day and you would already be working on someone
else’s records, copying them. This caused a lot of late evening work because of
the high volume copying of paper medical charts, running them off a copier
manually.”
Appellant asserted that he received little assistance from management and noted that
patients made numerous complaints about the time it took to receive their records. He attributed
his condition to the high pressures of his job.2 On June 2, 2005 appellant resigned from the
employing establishment effective June 3, 2005.
By decision dated December 22, 2006, the Office denied modification of its
November 15, 2005 decision.
Appellant again requested reconsideration on January 14, 2007. He submitted a letter
dated January 7, 2005 from the employing establishment to a physician regarding his request for
reasonable accommodation. Appellant filed a complaint of employment discrimination on
May 3, 2005 because he was denied reasonable accommodation. He submitted unsigned
statements dated January 11, 2007 from Ms. Cross and Robert Schmidbauer, a coworker, who
responded “yes” that the work was excessive and required overtime. On February 28, 2007 the
employing establishment related that Ms. Cross denied completing the January 11, 2007
statement and noted that Mr. Schmidbauer was on military leave.3 The employing establishment
indicated that it could not find positions available to accommodate appellant’s restrictions of “a
no-stress environment with no reduction in pay” and thus denied his requests for reasonable
accommodation. Appellant received a June 1, 2005 proposed removal letter for altering medical
documentation to change his return to work date from February to May 2005.

2

Appellant submitted medical evidence regarding his emotional condition.

3

Ms. Cross provided a February 23, 2007 statement denying that she wrote a statement on behalf of appellant.

3

In a decision dated April 5, 2007, the Office denied modification of its December 22,
2006 decision.4
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.5 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.7 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.10 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and Equal Employment Opportunity complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.11 The issue is whether the claimant has
4

The Office incorrectly cited to clear evidence of error language, which is the standard relevant to untimely
requests for reconsideration. See 20 C.F.R. § 10.607. This error is harmless, however, as the Office weighed the
evidence submitted on reconsideration and denied modification of its prior decision.
5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon.,
42 ECAB 556 (1991).
8

See William H. Fortner, 49 ECAB 324 (1998).

9

Ruth S. Johnson, 46 ECAB 237 (1994).

10

See Michael Ewanichak, 48 ECAB 364 (1997).

11

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

4

submitted sufficient evidence under the Act to establish a factual basis for the claim by
supporting his or her allegations with probative and reliable evidence.12 The primary reason for
requiring factual evidence from the claimant is support of his or her allegations of stress in the
workplace is to establish a basis in fact for the contentions made, as opposed to mere perceptions
of the claimant, which in turn may be fully examined and evaluated by the Office and the
Board.13
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.14 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.15
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a number of
employment incidents and conditions. The Office denied appellant’s emotional condition claim
on the grounds that he did not establish any compensable employment factors. The Board must,
therefore, initially review whether these alleged incidents and conditions of employment are
covered employment factors under the terms of the Act.
Appellant attributed his condition, in part, to racial discrimination by his supervisors. He
argued that management did not discuss unsatisfactory incidents at the time of their occurrence
but instead waited a lengthy period before counseling him about his job performance. If disputes
and incidents alleged as constitutes harassment and discrimination by supervisors and coworkers
are established as occurring and arising from the employee’s performance of his regular duties,
these could constitute employment factors.16 The evidence, however, must establish that the
incidents of harassment and discrimination occurred as alleged.17 Appellant has submitted no
evidence corroborating his allegation that the manner in which management counseled him
regarding his job performance was discriminatory in nature. Thus, he has not established a
compensable employment factor.
12

See James E. Norris, 52 ECAB 93 (2000).

13

Beverly R. Jones, 55 ECAB 411 (2004).

14

Dennis J. Balogh, 52 ECAB 232 (2001).

15

Id.

16

Janice I. Moore, 53 ECAB 777 (2002).

17

Id.

5

Regarding disciplinary action by the employing establishment, the Board notes that
disciplinary actions are administrative functions of the employer and not duties of the employee
and, unless the evidence discloses error or abuse on the part of the employing establishment, not
compensable employment factors.18 Appellant received a May 8, 2003 proposed suspension for
seven days for failing to maintain patient confidentiality and causing a processing delay. The
suspension was subsequently reduced to a letter of alternative discipline. The mere fact that the
employing establishment lessens or reduces a disciplinary action does not establish that it acted
in an abusive manner towards the employee.19 On October 22, 2004 appellant received a
proposed 14-day suspension for making inappropriate comments, failing to follow instructions
and failing to maintain confidentiality. He has not submitted any evidence showing that the
disciplinary action taken by management was erroneous or abusive and thus has not established a
compensable employment factor with respect to the disciplinary action taken by the employing
establishment.
Appellant further contended that he was unable to obtain another position and the
employing establishment failed to provide him with reasonable accommodation. The Board has
held, however, that denials by an employing establishment of a request for a different job,
promotion or transfer are not compensable factors of employment under the Act, as they do not
involve an employee’s ability to perform his regular or specially-assigned duties but rather
constitute a desire to work in a different position.20
Appellant primarily attributed his stress to the performance of his job requirements. He
alleged that he sustained stress trying to “meet the needs of the patients” by copying information
from medical record files and responded to records requests made by telephone, facsimile, mail
and in person. Appellant made errors attempting to meet his deadlines. He noted that the
patients often needed records for court cases and disability claims. Appellant maintained that he
worked long hours and on Sundays attempting to manage his workload. Ms. Smith, a supervisor,
confirmed that his position was very busy and required that the employee pay attention to detail.
She also related that she encountered him at the office working on a weekend and told him to go
home. The employing establishment further submitted documents supporting that appellant
made numerous mistakes in the performance of his duties.
Appellant’s emotional reaction to attempting to meet the requirements of his position
constitutes a compensable employment factor. The Board has held that emotional reactions to
situations in which an employee is trying to meet his position requirements constitutes a covered
employment factor under the Act.21 Appellant’s job duties consisted of responding to requests
for records from patients in a timely manner and he attributed his stress directly to the
performance of his employment duties. The Board has long held that where a claimed disability
results from an employee’s emotional reaction to his regular or specially-assigned duties or to an
18

See Lori A. Facey, 55 ECAB 217 (2004).

19

See Linda K. Mitchell, 54 ECAB 748 (2003).

20

See Charles D. Edwards, supra note 11.

21

Trudy A. Scott, 52 ECAB 309 (2001).

6

imposed employment requirement, the disability comes within the coverage of the Act.22
Therefore, appellant has identified a compensable employment factors under Cutler.23
As appellant attributed his emotional condition to the performance of his regular or
specially-assigned work duties, the case presents a medical question regarding whether his
emotional condition resulted from the compensable employment factors. The case, therefore,
must base its decision on an analysis of the medical evidence. As the Office found that there were
no compensable employment factors, it did not analyze or develop the medical evidence. The case
will be remanded to the Office for this purpose.24 After such further development as deemed
necessary, the Office should issue a de novo decision on this matter.
CONCLUSION
The Board finds that the case is not in posture for decision.

22

Penelope C. Owens, 54 ECAB 684 (2003); Robert Bartlett, 51 ECAB 664 (2000); Ernest St. Pierre, 51 ECAB
623 (2000).
23

See Lillian Cutler, supra note 5.

24

See Robert Bartlett, supra note 22.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 5, 2007 and December 22, 2006 are set aside and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: September 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

